Citation Nr: 0728644	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to service connection for right hip 
disability.

5.  Entitlement to service connection for left wrist 
disability.  

6.  Entitlement to service connection for right wrist 
disability.

7.  Entitlement to service connection for left ankle 
disability.

8.  Entitlement to an initial compensable evaluation for 
bilateral hallux valgus (claimed as bilateral hallux valgus 
with left bunion and bilateral plantar faciitis.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1993 to June 
2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.  

A Board hearing at the RO was held in November 2006.  
Additional evidence was submitted by the veteran at the 
hearing.  The veteran waived RO consideration of this 
evidence in a November 2006 statement and in her hearing 
testimony.  At the hearing, the Board held the record open 
for 60 days until January 14, 2006 so that the veteran could 
submit further additional evidence.  Additional evidence was 
submitted in December 2006 along with a waiver of RO 
consideration of this evidence.  

The issues of entitlement to service connection for low back 
disability, left and right hip disabilities, left wrist 
disability and left ankle disability, and the issue of 
entitlement to a compensable evaluation for bilateral hallux 
valgus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a right knee 
disability for purposes of service connection.

2.  Ulna minus of the right wrist is considered a congenital 
defect; a separate right wrist disability has not been found.

CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  Right wrist disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a September 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to right knee disability and 
right wrist disability.  The appellant was also advised of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
her possession that pertains to her claim.  The Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in March 
2005, the appellant claimed service connection for right knee 
disability and right wrist disability, which was denied in a 
July 2005 rating decision.  In September 2005, a VCAA letter 
was issued.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in September 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to readjudication of the veteran's 
claim in the February 2006 statement of the case and 
certification of the veteran's claim to the Board in October 
2006.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the issues of right knee disability and right wrist 
disability would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issues of right knee disability and right 
wrist disability, the veteran was afforded a VA examination 
in April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Board recognizes that the examiner did not 
review the claims file in conjunction with the examination.  
Nevertheless, the examiner performed a thorough physical 
examination of the veteran's right knee and right wrist with 
the express purpose of ascertaining whether any current 
disability existed, and his final assessments were supported 
by contemporaneous x-ray findings.  The examination was 
adequate for the purpose of ascertaining whether there was 
current chronic disability, and the Board therefore finds 
that the examination report obtained contains sufficient 
information to decide the issues of right knee disability and 
right wrist disability.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  The Board finds that a further examination is not 
necessary with regard to these two issues. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of service connection for right knee disability 
and right wrist disability. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Knee Disability

The veteran is seeking entitlement to service connection for 
right knee disability, claimed as right patellofemoral 
syndrome with crepitus, laxity and bursitis.  The veteran's 
service medical records showed continuing complaints of right 
knee pain. However, an April 2005 VA examination prior to 
discharge found that the objective evidence did not support a 
finding of right patellofemoral syndrome with crepitus.  
Moreover, a contemporaneous x-ray of the knees showed that 
joint spaces were well maintained and no bony abnormalities 
were seen.  

There are no follow up treatment records with respect to the 
right knee.  In fact, in her hearing testimony, the veteran 
testified that she had not received any treatment for her 
right knee since she was discharged from service.   

The Board acknowledges that the veteran has continued to 
complain of right knee pain.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. 
Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Therefore, based on the April 2005 VA examination, the 
preponderance of the competent medical evidence is against a 
finding that any of the in service complaints of right knee 
pain were manifestations of a chronic right knee disability.  
Instead, the medical evidence shows that the in service 
incidents were acute in nature and had resolved by the time 
of the veteran's discharge from service.  This is supported 
by the April 2005 VA examination that indicated that there 
was no right knee disability.  Further, the Board finds it 
significant that there are no medical records pertaining to 
any right knee disability after the April 2005 VA examination 
so there is no supporting evidence of continuity of pertinent 
symptomatology since service.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet.App. 223 (1992).  Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Id. at 225.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for right knee disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Wrist Disability

The veteran is claiming entitlement to service connection for 
right wrist disability.  Initially, the Board notes that this 
issue was combined with the issue of left wrist disability in 
the RO's determination.  However, as discussed further in the 
Remand portion below, as the Board finds that further 
development is necessary with respect to the issue of left 
wrist disability, the Board will only decide the issue of 
right wrist disability in this decision.  

Service medical records primarily showed complaints of left 
wrist pain.  However,  service medical records also noted 
that the veteran had a bilateral congenital wrist deformity.  
The April 2005 VA examiner diagnosed the veteran with 
congenital bilateral ulna minus.  A contemporaneous x-ray 
showed an ulna minus configuration to each wrist, which was 
symmetrical and likely congenital.  No other abnormalities of 
the wrist were identified.  

Unlike the left wrist, there were no treatment records after 
the April 2005 VA examination pertaining to the right wrist, 
except to indicate that veteran complained of worsening pain.  
However, no separate diagnosis of another right wrist 
disability was given.    

The Board acknowledged that the veteran testified that she 
had osteoarthritis of the right wrist.  However, although the 
veteran is competent to report the symptoms of her right 
wrist disability, as a lay person she is not qualified to 
offer a medical diagnosis of arthritis, which requires x-ray 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board notes that congenital or developmental defects are 
not diseases or injuries for the purposes of service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General 
Counsel has further explained that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  

Thus, as the only disorder identified of the right wrist is 
ulna minus, which is a congenital defect, the Board finds 
that service connection for right wrist disability is 
precluded.  VAOPGCPREC 82-90 (July 18, 1990).  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for right wrist disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet.App 49 (1990).


ORDER

Service connection for right knee disability and right wrist 
disability is not warranted.  To that extent, the appeal is 
denied. 




REMAND

The veteran is also seeking entitlement to service connection 
for a low back disability, bilateral hip disability, left 
ankle disability and left wrist disability.  Service medical 
records showed continuing treatment for low back, bilaterally 
hip, left ankle and left wrist pain.  The veteran was 
afforded VA examinations prior to discharge in April 2005.  
With respect to the VA examination pertaining to the lumbar 
spine, the examiner found that there was no evidence of 
orthopedic or neurological dysfunction of the low back.  
Further, a separate April 2005 VA examination found that 
bilateral hip trochanter bursitis and left ankle arthritis 
was not supported objectively.  The same examination also 
found that the veteran had ulna minus of the left wrist, 
which was congenital in nature.  

However, an April 2005 x-ray of the low back showed that the 
veteran had mild disc space narrowing and endplate sclerosis 
at L5-S1.  Further, a contemporaneous x-ray of the hips 
showed some degenerative changes involving both SI joints and 
a round lucency was seen over the proximal left femur, which 
may be artificial in nature.  A repeat study was suggested; 
but it does not appear that another study was done. 
Importantly, neither VA examiner addressed the x-ray findings 
of the low back or hips.  Additionally, a February 2006 
private treatment record indicated that the veteran had 
arthritis of the left wrist.  The Board notes that arthritis 
appears to be a separate disability from the identified 
congenital defect for which service connection may be 
warranted.  Moreover, a March 2006 private treatment record 
indicated that the veteran had a left ankle syndromatic 
sprain.  Further, a November 2006 private treatment record 
showed that the veteran had loss of lumbar lordosis, loss of 
disc space and mild scoliosis.  The Board also finds it 
significant that given the contemporaneous x-ray evidence and 
the subsequent private treatment records, the examiners did 
not review the veteran's service medical records.  It appears 
that one of the examiners also limited his opinions to the 
specific descriptions of the disabilities provided by the 
veteran rather than address whether any other disabilities of 
the hips, left ankle and left wrist existed.  Thus, the Board 
finds that the veteran should be afforded another VA 
orthopedic examination to determine the nature, extent and 
severity of any current chronic disabilities of the low back, 
hips, left ankle and left wrist (separate and apart from the 
noted congenital defect).  38 C.F.R. § 3.159(c)(4).

Further, with respect to a compensable rating for the 
veteran's service-connected bilateral hallux valgus, the 
Board finds that clarification is necessary as to what 
disabilities of the feet are actually service connected.  The 
veteran's initial claim in March 2005 requested service 
connection for both bilateral hallux valgus and plantar 
faciitis.  Although unclear, it appears that the RO granted 
service connection for both of these disabilities and 
assigned one disability rating.  However, it appears that 
bilateral hallux valgus is a separate and distinct disability 
from plantar faciitis.  The Board finds that the RO should 
clarify what disabilities of the feet are service-connected 
and whether a separate disability rating is warranting for 
each disability given the distinct symptomatology.  If the RO 
determines that service connection for plantar faciitis was 
not previously adjudicated, the RO should adjudicate this 
issue as the veteran expressly claimed service connection for 
plantar faciitis.  Moreover, the Board finds that another VA 
examination is necessary to distinguish the symptoms for both 
disabilities and determine the severity of each.  See 
38 C.F.R. § 3.159(c)(4).

Lastly, as previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Since the Board is remanding these 
issues for VA examinations, it is reasonable for the RO 
to give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent and etiology of any 
currently manifested low back disability, 
bilateral hip disability, left ankle 
disability and left wrist disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Special tests, 
including x-ray studies if deemed 
medically advisable, should be conducted.  
After examining the veteran and reviewing 
the claims file, the examiner should 
clearly report any current chronic 
disabilities of the low back, hips, left 
ankle and left wrist (separate and apart 
from the noted congenital defect).  The 
examiner should then offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current 
disabilities of the low back, hips, left 
ankle and left wrist are related to the 
veteran's active duty service.  

3.  The veteran should be scheduled for 
an examination to determine the severity 
extent of her feet disabilities.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should clearly report all disabilities of 
the veteran's feet and give a clear 
description of the symptoms for each 
disability found. 

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The RO 
should clarify what disabilities of the 
veteran's feet are currently service-
connected.  If the RO determines that 
plantar faciitis has not service-
connected, the RO should formally 
adjudicate this claim to clarify the 
record.  If the benefits sought on appeal 
are not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


